Citation Nr: 0509777	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-28 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation of lumbar 
myositis, degenerative joint disease, and bulging disc, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation of major 
depressive disorder, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an effective date earlier than March 6, 
2003 for the award of service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had reported active service from July 1979 to 
July 1982.  He also served in the Army Reserve.   

This matter comes before the Board of Veterans' Appeals on 
appeal from January 2003 and December 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  

The issues of entitlement to an increased evaluation of 
lumbar myositis, degenerative joint disease, and bulging 
disc, and entitlement to an increased evaluation of major 
depressive disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran first filed a claim for service connection for an 
acquired psychiatric condition on March 6, 2003; there are no 
communications prior to this time which may be considered a 
formal or informal claim.


CONCLUSION OF LAW

Entitlement to an effective date earlier than March 6, 2003 
for the award of service connection for major depressive 
disorder is not established.  38 U.S.C.A. §§ 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(b)(2)(i) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Earlier Effective Date

In a VA Form 21-4138, received March 6, 2003, the veteran 
expressed his disagreement with the RO's January 2003 rating 
decision which granted service connection for lumbar 
myositis, degenerative joint disease, and bulging disc, with 
an evaluation of 20 percent effective March 19, 2001.  In the 
March 6, 2003 correspondence the veteran also claimed 
entitlement to service connection for a nervous condition.  
In a December 2003 rating decision, the RO granted service 
connection for major depressive disorder, with an evaluation 
of 30 percent effective March 6, 2003.    

38 C.F.R. § 5110(a) provides that "[u]nless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim . . . of compensation . . . 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  The implementing regulation, 38 C.F.R. § 3.400, 
similarly states that the effective date "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  When an application for disability 
compensation is received within one year of the date of the 
veteran's discharge or release from service, the effective 
date of such award shall be the day following the veteran's 
release.  38 U.S.C.A. § 5110(b)(1) (West 2002).  Here, there 
is nothing in the record which can be construed as a claim 
that was filed within one year of the date of the veteran's 
discharge from service.   

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-35 (1998).  Although a claimant need not 
identify the benefit sought "with specificity," see Servello 
v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on 
the part of the veteran to seek benefits must be 
demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 
(1998).  

In this case, there is no dispute that the veteran filed a 
formal claim for service connection for an acquired 
psychiatric condition on March 6, 2003.  The RO has assigned 
the effective date of award effective to this filing.

The Board has carefully reviewed the documents of record 
prior to the March 6, 2003 date of award and finds, as a 
matter of law, that the veteran had not filed an earlier 
claim for service connection for a nervous condition, or any 
other acquired psychiatric disability.  Accordingly, as a 
matter of law, the Board finds that there is no document 
prior to March 6, 2003 which can reasonably be construed as 
constituting either a formal or informal claim for service 
connection for an acquired psychiatric disability.  The fact 
that the veteran may have manifested major depressive 
disorder or any other psychiatric disability related to 
service prior to March 6, 2003 is irrelevant for effective 
date purposes.  VA is not authorized to award benefits dating 
back to a period of time where it was not placed on notice 
that a claim for benefits was being sought.  

After a careful consideration of the evidence of record, the 
Board concludes that an earlier effective date for a grant of 
service connection for major depressive disorder is not 
warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, June 2003 and October 2003 
letters to the veteran informed him of what the evidence 
needed to show in order to establish entitlement to service 
connection.  In addition, the May 2004 statement of the case 
(SOC) listed 38 C.F.R. § 3.400.      

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The October 2003 letter informed the veteran that VA's duty 
to assist included developing for all relevant records from 
any federal agency (to include military records, VA medical 
records, or Social Security Administration records), and 
making reasonable efforts to get relevant records not held by 
a federal agency (to include from state or local governments, 
private doctors and hospitals, or current or former 
employers).  

In addition, the May 2004 SOC reiterated the above-described 
duties, stating that provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2004), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2004).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2004).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters provided to 
the appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the May 2004 SOC 
included the language of 38 C.F.R. § 3.159(b)(1).  Thus, the 
VCAA notices, combined with the May 2004 SOC, clearly 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Moreover, in this case, the RO sent the veteran VCAA letters 
prior to the December 2003 rating decision which granted 
service connection for major depressive disorder.  The 
veteran appealed the effective date of the award assigned.  
In such a situation, VA has already satisfied the section 
5103 requirements for the earlier effective date of award 
claim.  VAOPGCPREC 8-2003.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

The claim of entitlement to an effective date earlier than 
March 6, 2003 for the award of service connection for major 
depressive disorder is denied.


REMAND

In the translated copy of the veteran's September 2003 VA 
Form 9, the veteran stated that he had had many evaluations 
by the Social Security Administration (SSA).  However, no 
attempt has been made to obtain the veteran's SSA records.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VA's duty to assist veterans in developing facts 
pertinent to claims, as mandated by 38 U.S.C.A. § 5107, 
includes obtaining pertinent medical records, even if not 
requested to do so by the veteran, when the VA is placed on 
notice that such records exist. See Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 
(1998); Ivey v. Derwinski, 2 Vet. App. 320 (1992); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  A request 
for SSA records must include a request for any administrative 
decision issued in connection with the veteran's claim.  This 
is consistent with the Court's holding in Murincsak, supra, 
and Martin v. Brown, 4 Vet. App. 136 (1993).  Thus, requests 
for documents associated with a claim for SSA disability 
benefits must specify that the administrative decision on the 
claim is also required and such requests will insist on 
obtaining the SSA decision unless a decision is not available 
and further efforts to obtain it would be futile.  See 38 
U.S.C.A. 5103A(b)(1)(2); 38 CFR 3.159 (e)(1).  The RO must 
document in the claims file, any unsuccessful efforts made to 
obtain SSA records.  See 38 CFR 3.159(e).

Furthermore, in the translated copy of a March 2002 VA Form 
21-4142, the veteran indicated treatment from, inter alia, a 
Dr. Perez in December 2001.  Although it appears as though 
records from the other doctors have been obtained, a review 
of the claims folder did not reveal records from Dr. Perez.  
The translated copy revealed that the veteran stated all of 
the mentioned documents could be found at Fort Sam Houston, 
Texas.  However, no attempt was made to obtain these records.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO is directed to request the 
veteran's SSA records, to specifically 
include any administrative decision 
issued in connection with the veteran's 
claim.  The RO must document in the 
claims file, any unsuccessful efforts 
made to obtain SSA records.          

2.  The RO is further directed to request 
all of the veteran's records from Fort 
Sam Houston, Texas, to specifically 
include records from Dr. Perez.  If any 
records are deemed to be unobtainable, to 
include records from Dr. Perez, the 
appellant should be so informed.  The 
letter must inform the appellant of what 
efforts VA made to obtain the records, 
and a description of any further action 
VA will take regarding the claim, 
including notifying the appellant that VA 
will decide the claim based on the 
evidence of record unless he submits the 
records from Dr. Perez (as well as any 
other identified health care provider 
whose records are deemed to be 
unobtainable).  In this regard, the 
appellant should be informed that he is 
ultimately responsible for providing the 
evidence.  

3.  The RO is, thereafter, to 
readjudicate the claims and, thereafter, 
if the claims on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


